Order filed July 26, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00372-CV
                                     ____________

                              MATTHEW VERE, Appellant

                                              V.

                       AFFORDABLE POWER, L.L.P., Appellee


                   On Appeal from County Civil Court at Law No. 1
                                Harris County, Texas
                           Trial Court Cause No. 956968


                                        ORDER

       Appellant's brief was due July 18, 2012. No brief or motion for extension of time
has been filed.
       Unless appellant submits his brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before August 27, 2012, the court will dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                           PER CURIAM